Citation Nr: 1145323
Decision Date: 12/12/11	Archive Date: 01/30/12


DOCKET NO. 08-09 692A	)       DATE DEC 12 2011

On appeal from the Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for alcohol dependence, claimed as secondary to PTSD.

REPRESENTATION 

Appellant represented by:   Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with active service from May 1968 to February 1970. He served in Vietnam and was awarded the Combat Infantryman Badge and the Purple Heart Medal.

This case comes before the Board of Veterans1 Appeals (Board) on appeal from a July 2007 rating decision rendered by the Department of Veterans Affairs (VA) Togus Regional Office in Augusta, Maine. Original jurisdiction resides with the Regional Office in Indianapolis, Indiana (RO).

This case was remanded by the Board in July 2010 for further development. The Board is satisfied as to substantial compliance with its July 2010 remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). This included scheduling the Veteran for a VA examination to determine (1) whether he suffers from PTSD, and (2) whether any such disorder is as likely as not related to his combat service in Vietnam. As such, the case is now ready for disposition.

The Board notes that the issue of entitlement to service connection for dementia was raised by the Veteran's representative in his November 2011 informal hearing presentation. This issue is referred to the AOJ for appropriate action.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. The evidence does not reflect that the Veteran has a current diagnosis of PTSD according to the DSM-IV.

2. The evidence does not demonstrate that any currently diagnosed acquired psychiatric disorder is related to the Veteran's active service.

-2-

CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 105, 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.310, (2011).

2. The criteria for a grant of service connection for alcohol dependence, claimed as secondary to PTSD, have not been met. 38 U.S.C.A. §§ 105, 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307,3.309(2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. May field v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies. See 38 U.S.C.A. § 7261(b)(2). In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears

-3-

the burden to show that the error was harmless. However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant. See Sanders v. Shinseki, 129 S. Ct. 1696 (2009).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter. The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in November 2006, the RO also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date. With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and

-4-

other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). First, the RO has obtained service treatment records and VA treatment records. Further, the Veteran submitted written statements in support of his claims, and he was provided an opportunity to set forth his contentions during his September 2008 Decision Review Officer (DRO) hearing.

Next, specific VA medical opinions pertinent to the issues on appeal were obtained in March 2007 and July 2010. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the VA opinions obtained in this case are more than adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file. They consider all of the pertinent evidence of record and the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c) (4). Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), ajfd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

-5-

Through the Veteran's factual assertions and submissions, his essential theory of entitlement as to service connection may be summarized as: (1) service connection for PTSD; and (2) service connection for alcohol dependence, claimed as secondary to PTSD and other factors.

Service connection will be granted if it is shown that a veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence of an in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). In certain cases, competent lay evidence may demonstrate the presence of any of these elements. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for certain chronic diseases, including psychosis, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101,1133, 1137; 38 C.F.R. §§ 3.307, 3.309. 38 C.F.R. § 3.384 defines psychosis as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384.

-6-

The Veteran filed a claim for entitlement to service connection for PTSD in November 2006. Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to stressors, set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) for mental disorders, have been adopted by the VA. 38 C.F.R. § 4.125. Under the DSM-IV, a multiaxial system is used to provide a diagnosis of a psychiatric disorder, with Axis I representing the clinical disorders and other conditions that may be a focus of clinical attention. See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 37-45 (1994). While a nonaxial format for a diagnosis can be used, the diagnosis must still conform to the specific criteria required for each individual psychiatric disorder. Id. at 48. For the purposes of a diagnosis of PTSD, these criteria are (A) being exposed to a traumatic event, (B) re-experiencing the traumatic event, (C) avoiding stimuli associated with the traumatic event and numbing of general responsiveness, (D) persistent symptoms of increased arousal, (E) the duration of the symptoms is greater than 1 month, and (F) the symptoms cause clinically significant distress or impairment in social occupational, or other important areas of functioning. Id. at 209-211. As such, any medical evidence which does not include either a multiaxial diagnosis or a discussion of the specific criteria listed above does not demonstrate a DSM-IV compliant diagnosis and thus does not provide a competent psychiatric diagnosis of PTSD for VA purposes.

A diagnosis of PTSD requires exposure to a traumatic event and a response involving intense fear, helplessness, or horror. A stressor involves exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others and the person's response involved intense fear, helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 (1997).

-7-

The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD. Id.

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy" as established by official records. If VA determines that the Veteran engaged in combat with the enemy and an alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In addition, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor. Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or

-8-

threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psychophysiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

For stressors unrelated to combat, credible supporting evidence is necessary in order to grant service connection. "Credible supporting evidence" of a noncombat stressor may be obtained from service records or other sources. Moreau v. Brown, 9 Vet. App. 389 (1996). The United States Court of Appeals for Veterans Claims (Court) has held that the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a noncombat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). Therefore, the Veteran's lay testimony is insufficient, standing alone, to establish service connection. Cohen, 10 Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

As noted above, the Veteran served in the Republic of Vietnam and is considered a combat veteran because of his receipt of the Combat Infantryman's Badge and the Purple Heart Medal. If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f). Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149

-9-

(2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004). Accordingly, element (2) as per 38 C.F.R. § 3.304(f) and Cohen, is demonstrated.

However, review of the record reflects that the Veteran has never been diagnosed with PTSD. Service treatment records do not reveal evidence of complaints of, treatment for, or diagnoses of a psychiatric disorder of any kind. Significantly, the Veteran indicated on his February 1970 Report of Medical History at separation that he never suffered from trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, nervous trouble of any sort, or an excessive drinking habit. Similarly, his February 1970 Report of Medical Examination at separation indicated that his psychiatric state was within normal limits, with no personality deviation.

The Veteran was afforded a VA PTSD examination in March 2007, the report of which reflects that the VA examiner concluded that the Veteran did not suffer from PTSD. Specifically, the March 2007 VA examiner observed that the Veteran failed to meet DSM-IV criterion (C) (avoidance and numbing) for a PTSD diagnosis. The Board additionally notes that the March 2007 VA examiner failed to comment as to criteria (E) and (F). The March 2007 VA examiner instead provided an Axis I diagnosis of alcohol dependence, early partial remission.

Additionally, the Board notes that the Veteran's VA outpatient treatment records are devoid of a PTSD diagnosis or treatment for PTSD. To the contrary, a November 2006 mental health outpatient note explicitly indicated that the Veteran did not exhibit any symptoms of PTSD. Indeed, the Veteran and his representative conceded at his September 2008 DRO hearing that no PTSD treatment has been sought or received by the Veteran.

However, in his April 2010 Informal Hearing Presentation, the Veteran's representative asserted that, despite noting the Veteran's extensive history of alcohol abuse and the diagnosis of alcohol dependence, the March 2007 VA examiner failed to consider whether the Veteran's alcohol dependence satisfied criterion C (avoidance and numbing). As such, the Veteran was afforded a new VA PTSD examination in July 2010, at which time the examiner again concluded that the

-10-

criteria were not met for a diagnosis of PTSD. Although Criterion A (combat) and Criterion B (recurrent thoughts of combat) were met, Criterion C was not met because the Veteran did not endorse any significant avoidance symptoms impacting functioning. Criterion D was endorsed, but did not cause functional impairment. Rather, the examiner provided an Axis I diagnosis of alcohol dependence, noting that the Veteran's alcohol use continued despite treatment for alcohol dependence, and that the Veteran reportedly used alcohol to "take the edge off." The examiner concluded that the Veteran's overall functioning was not impaired, and that his alcohol use likely contributed to mood swings and sleep problems as well as added to medical concerns.

The Board notes that, in his November 2011 Informal Hearing Presentation, the Veteran's representative curiously changed the issue on appeal from, "Entitlement to service connection for alcohol dependence, claimed as secondary to PTSD," to, "Entitlement to service connection for dementia due to neurologic or general medical conditions or that is substance induced." However, there has not been a diagnosis of any psychiatric disability, to include dementia, during the appeal period.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection. See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability). "In the absence of proof of a present disability there can be no valid claim." See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under these circumstances, for the Board to conclude that the Veteran has a residual disorder from posttraumatic stress that had its origin during service would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility. 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993). Simply put, in the absence of a present disability that is related to service, a grant of service connection is clearly not supportable. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

-11-

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim. Here, as discussed in detail above, the record shows that the Veteran has never been diagnosed as having a psychiatric disorder, to include PTSD, during the course of the entire appeal period.

The Veteran was advised of the need to submit medical evidence demonstrating a current disorder and a nexus between a current disorder and service by way of the letter from the RO to him, but he has failed to do so. A claimant has a responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly advised in the letter of the need to submit medical evidence of a current disorder and a relationship between a current disorder and an injury, disease or event in service. While the Veteran is clearly of the opinion that he has PTSD related to service, as a layperson, the Veteran is not competent to offer an opinion that requires specialized training, such as the diagnosis or etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492,494 (1992). Accordingly, service connection for PTSD is not established in the absence of competent medical evidence of a current disorder.

With respect to the Veteran's diagnosed alcohol dependency, he testified at his September 2008 DRO hearing that his alcohol dependence resulted from a combination of factors, to include PTSD, his experiences in Vietnam, and his marriage. He further testified that he did not have a drinking problem while in service, and that he only began drinking to excess in the mid-1970s.

However, in November 2006, the Veteran enrolled in VA's Substance Abuse Treatment Services (SATS) after being charged with operating while impaired (OWI) when he was driving a vehicle with a blood alcohol content of 0.24. At this time, the Veteran reported a 40-year history of alcohol use, starting in his teens. He

- 12-

further reported that his longest sober period was 7 years. The physician opined that the Veteran was most likely minimizing his substance use, and speculated that alcohol use was probably a social activity for the Veteran from a very young age.

At the Veteran's March 2007 VA PTSD examination, he indicated that he "used to spend most of his time by himself prior to joining the military and "liked to be alone." Furthermore, he revealed that he was arrested for speeding and for purchasing alcohol prior to entering active service.

In an August 2010 addendum to the July 2010 VA PTSD examination report, the examiner explained that the Veteran's alcohol dependence was not related to PTSD because he did not endorse sufficient criteria for a PTSD diagnosis. The examiner indicated that the Veteran's alcohol use was a form of self-medication, as it is for many people, both civilian and military. However, it was unclear whether the Veteran's alcohol use was treating an "edge" caused by anxiety from the service or the physical dependence associated with chronic alcohol use. Because a diagnosis of PTSD did not exist, the examiner was unable to opine as to whether the Veteran's alcohol abuse was aggravated by PTSD. However, considering the Veteran's reported alcohol-related arrest prior to service, as well as his reported preference for being alone prior to service, the examiner opined that the Veteran's current alcohol dependence was less likely than not related to any in-service stressors.

Generally, VA law and regulations preclude a grant of service connection for a disability that originated due to substance abuse, as that is deemed to constitute willful misconduct on the part of the Veteran. See 38 U.S.C.A. § 105; 38 C.F.R § 3.301(d); see also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). There is a limited exception, however, when there is clear medical evidence that the alcohol or drug abuse is secondary to a primary service connected disability. Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001). Here, although the Veteran stated his alcohol use was a form of self-treatment for PTSD and anxiety related to service, as discussed in detail above, service connection has not been established for these claimed disabilities. Furthermore, to the extent the Veteran claims service connection is warranted for alcohol abuse, the law is clear that compensation cannot

- 13-

be paid for any disability that is the result of abuse of alcohol or drugs or for primary drug or alcohol dependency. Consequently, because service connection for primary alcohol and drug dependency is precluded by law, the appeal must be denied.

The Board notes that in his November 2011 Informal Hearing Presentation, the Veteran's representative claimed that the author of the August 2010 addendum to the July 2010 VA PTSD examination report rendered no rationale for his inability to opine "as to the cause or aggravation between PTSD and alcohol dependency." However, the author clearly explained that such an opinion could not be rendered because the Veteran had never been diagnosed as having PTSD. The Board finds that this rationale is clear and sufficient.

Therefore, the preponderance of the evidence is against the Veteran's claim. Because the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49(1990).

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.

Service connection for alcohol dependence, claimed as secondary to PTSD, is denied.

J. K.BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals

- 14-



